Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  while Easthope et al. (US Pub. 2008/0169968 A1), discloses: 
A method for monitoring a primary variable, (Easthope, Abstract; The present invention relates to methods and apparatus for tracking moving objects; ¶0004; By associating multiple sensor reports with a single logical track deemed to represent a target, it is possible to deduce parameters such as object velocity as well as position)
the method being carried out in a device having access to a set of sensors, (Easthope, Fig. 1 and ¶0002; methods and apparatus for tracking moving objects, such as ballistic missiles and aircraft, on the basis of discrete sensor measurements, such as radar reports and reports from optical sensors; ¶0036; Sensor reports are received from one or more originating remote sensing devices 10 which may operate using, for example, radar, optical, infrared or acoustic signals)
 comprising receiving, from a network service, (Easthope, Fig. 1 and  ¶0039; The tracks 16 and their included tracking models 14 … are further managed by a track management process 22, which handles functions such as the initiation of new tracks 24, the initiation of new models 28 and the resetting of existing models 30.)
a series of forecasted values for the primary variable, each forecasted value being associated with one of a series of future time points;( Easthope, ¶0009; Usually, each track is extrapolated forward in time to the time of the new sensor report and a likelihood of the sensor report belonging to a particular track is thereby ascertained;)
and; for at least one of the future time points, predicting a value for the primary variable (Easthope, ¶0042; The probability of the update being appropriate is determined by how well the new sensor report fits with an extrapolation of the model, within the constraints of the model dynamics, to the time of the new sensor report.)
 using data of at least one secondary variable captured by a subset of the set of sensors, (Easthope, ¶0022; a sensor report may be a report from a sensor providing space and time location information of a sensed object, for incorporation into the target tracks; ¶0036; Each sensor report may typically comprise a time stamp and a measurement of spatial position. For a radar, the position will usually include a range and an angle, while for a passive electro-optical device only an angle will be included.)
 comparing the predicted value to the forecasted value associated with the future time point, (Easthope, ¶0015; the invention provides a number of rules which enable a tracking system to discriminate between miscorrelation and manoeuvre, by comparing sets of models; ¶0017; Comparison of the model processes which have all updated with the same sensor report can be used to show whether two sets of models have overlapped and thus whether a miscorrelation may have occurred;  ¶0019; For dynamic continuity to be maintained it is expected that the identities of the models for a track should show at least some overlap from update to update.);

Easthope, does not disclose switching to a different sensors, and therefore neither Easthope, nor the remaining prior art or record disclose the claim 1 limitation  “and switching to a different subset of the set of sensors, if the predicted value deviates from the forecasted value with more than a specified threshold value.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687